Case 2:20-bk-08465-FMD

Doc 21 Filed, 11/29/20
NOV 29 2020

CLERK, US BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
~ ON

   
     

  

ill in this information to identify your case:

  

 

 

Debtor 1 Hamilton Staples
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

 

9:20-bk-08465-FMD CHAPTER 11 - Sub V

Case number
(If known)

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Page 1 of 12

Zimex |

CQ Check if this is an
amended filing

04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

fa Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

4 Married
C) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

CL) No

& Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

X No
CL) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
: lived there lived there
CY same as Debtor 1 CQ] Same as Debtor 1
25 . Medalist Way From _ 6/2004 - N/A - From
umber treet umber Street
To 1/2019 To
Rontonda West Fl 33947
City State ZIP Code City State ZIP Code
CQ same as Debtor 4 CJ) same as Debtor 1
From From
Number Street Number Street
To _ To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

 

Ee Explain the Sources of Your Income

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 1

 
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 2 of 12

Debtor 4 Hamilton Staples Case number (known __9:20-bk-08465-FMD CHAPTER 11 - Sub V

 

 

First Name Middle Name Last Name

 

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

CQ) No
Yes. Fill in the details.

 

 

 

 

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check. alt that apply. (before deductions and
exclusions) exclusions) .
From January 1 of current year until Q) ages, commissions, $ 20,100.00 O wases: commissions, $
the date you filed for bankruptcy: onuses, "ip onuses, IPS
Operating a business Q) Operating a business
ed w issi Ow issi
For last calendar vear: ages, commissions, ages, commissions,
a y bonuses, tips $ 42,000.00 bonuses, tips $
(January 1 to December 31, ~~ pe Operating a business QO Operating a business
For the calendar year before that: 2 Wages, “ios Q Wages, on
jonuses, tips $ _ 14,200.00 onuses, tips $

(January 1 to December 31, qos Operating a business | Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

UI No
Yes. Fill in the details.

 

 

Sources of income Gross income:from Sources of income Gross income from
Describe below. each source Describe below. each source’
(before deductions and (before deductions and
exclusions) exclusions)

Pandemic Business U/|
From January 1 of current year unti|,_ ———————_- $___13,800.00

 

 

 

the date you filed for bankruptcy: $
$
For last calendar year: $ $
(January 1 to December 31, )
YYYY

 

 

For the calendar year before that:
(January 1 to December 31, )
YYYY

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 3 of 12

Debtor 1 Hamilton Staples Case number (i known). 9:20-bk-08465-FMD CHAPTER 11 - Sub V

First Name Middle Name Last Name

 

 

ar List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

L) Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
&d No. Go to line 7.

Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ QO Mortgage
Q) car

Street CQ credit card

Creditor's Name

 

Number

CY Loan repayment

 

Suppliers or vendors
LJ other

 

City State ZIP Code

 

 

§ $ Q Mortgage
CQ car
C) credit card

 

Creditors Name

 

Number Street
C) Loan repayment

 

QO Suppliers or vendors

 

 

 

 

 

City State ZIP Code C2 other
$ $ i) Mortgage
Creditors Name
CQ car
CY credit card

Number Street
CQ Loan repayment

 

O Suppliers or vendors

QO Other

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 4 of 12

Debtor 1 Hamilton
First Name

Staples

Last Name

Case number (itknown)__9:20-bk-08465-FMD | CHAPTER 14 - Sub V

 

&Y No

LJ Yes. List all payments to an insider.

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

 

 

 

 

 

 

 

Insider's Name

 

Number Street

 

 

City

an insider?

Kl No

State ZIP Code

Include payments on debts guaranteed or cosigned by an insider.

LI) Yes. List all payments that benefited an insider.

 

Dates of Total amount Amount you stiil Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

 

 

Insider's Name

 

Number Street

 

 

 

City

State ZIP Code

Dates of Totalamount - Amountyou still Reason for this payment
payment paid owe Include creditor's name
- $ $
Insider’s Name
Number Street
City State ZIP Code
$

 

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 5 of 12

Debtor 1 Hamilton Staples Case number (if known). 9:20-bk-08465-FMD CHAPTER 11- Sub V

First Name Middle Name Last Name

Brg teentity Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including persona! injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

UL No
& Yes. Fill in the details.

 

 

Nature of the case Court or agency Status of the case

 

Charlotte County Circuit Court
Court Name

 

LI} Pending
On appeal

Case ttle_MTGLQv. Hamilton Staples

350 E. Marion Ave

 

 

Mortgage Forclosure

 

Number Street CY concluded
Case number _ 2018-696 Punta Gorda. FI 33950
City State ZIP Code

 

 

 

 

 

Charlotte County Circuit Court :
Case title Hamilton Staples v. Timithoy Boling Court Name y CQ Pending
Ruelna Carson and Preciscion Contracting LLC. 350 E. Marion Ave QO on appeal
Number Street & Concluded
Case number Punta Gorda. Fi 33950
Breach of Contract City State ZIP Cade

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

KY No. Go to line 11.
LJ Yes. Fill in the information below.

Describe the property : Date Value of the property

 

 

Creditor's Name

 

 

 

 

Number Street Explain what happened

) Property was repossessed.
(J Property was foreclosed.
L} Property was gamished.

 

 

City State ZIP Code Q Property was attached, seized, or levied.

 

Describe the property , Date. Value of the property

 

 

Creditor's Name

 

 

 

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.

 

rty was garnished.
City State ZIP Code Properly 9

OOOD

Property was attached, seized, or levied.

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 6 of 12

Debtor 1 Hamilton Staples Case number (if known) 9:20-bk-08465-FMD CHAPTER 11 - Sub V
First Name Middle Name Last Name

 

} 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
i accounts or refuse to make a payment because you owed a debt?

No

L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
Number Street $.
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
QO) Yes

iy List Certain Gifts and Contributions

 

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
L) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you.gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 7 of 12

Debtor 1 Hamilton Staples Case number (if known) 9:20-bk-08465-FMD CHAPTER 11 - Sub V

First Name Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
CI Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value

 

 

 

that total more than $600 contributed
_ $
Charity’s Name
$

 

 

 

Number Street

 

City State ZIP Code

List Certain Losses

 

 

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

No
LY Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the foss occurred \ ae an toss tost
include the amount that insurance has paid. List pending insurance :

claims on line 33 of Schedule A/B: Property.

 

 

 

 

 

 

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Rd No
U) Yes. Fill in the details.

Description and value of any property transferred Date paymentor Amount of payment

 

 

 

 

transfer was
Person Who Was Paid made
Number Street $
$

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 2:20-bk-08465-FMD Doc21 Filed 11/29/20 Page 8 of 12

Debtor 1 Hamilton Staples Case number (rknown)_9:20-bk-08465-FMD CHAPTER 11 - SubV

First Name Middle Name Last Name

 

 

 

Description and value of any property transferred Date payment or Amount of
: transfer was made payment

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

17, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you dea! with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No
L) Yes. Fill in the details.
Description and value of any property transferred Date payment or Amount of payment
transfer was

made

 

Person Who Was Paid

 

 

Number Street

 

 

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
& No
CL) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person's relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

City State ZIP Code

 

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 9 of 12

Debtor 1 Hamilton

Staples

 

First Name Middle Name

No
C) Yes. Fill in the details.

Name of trust

Last Name

Case number (itknown)_9:20-bk-08465-FMD CHAPTER 11 - Sub V

 

Description and value of the property transferred

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Date transfer
was made

 

 

 

 

 

 

closed, sold, moved, or transferred?

No
CD Yes. Fill in the details.

, Last.4 digits of account number

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

Type of account or Date account was

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Last balance before

 

 

 

 

 

securities, cash, or other valuables?
Qi No
CL) Yes. Fill in the details.

Who else had access to it?.

 

Name of Financial Institution

Describe the contents

instrument closed, sold, moved, _ closing of transfer
or transferred
Name of Financial Institution
XXXX~ O) checking 5
Number Street QO Savings
t) Money market
CQ) Brokerage
City State ZIP Code Q) Other
XXXX-_ __ Q Checking $
Name of Financial Institution —
Q Savings
Number Street Q Money market
OO Brokerage
| Other.
City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

Do you still
have it?

 

 

Name

 

Number Street

 

Number Street

 

 

State ZIP Code

City

 

City State ZIP Code

 

Official Form 107

 

C) No
(Q) Yes

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 9

 

 
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 10 of 12

Debtor 1 Hamilton Staples Case number (itknown)__9:20-bk-08465-FMD | CHAPTER 11 - Sub V

First Name Middia Name Last Name

 

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
3 No
QD Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do-you still
have it?
tL No
Name of Storage Facility Name O Yes
Number Street Number Street

 

 

CityState ZIP Code

 

 

 

City State ZIP Code

 

 

} Part 9: | Identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

No
CI Yes. Fill in the details.
Where is the property? Describe the property Value

 

 

Owner's Name $

 

Numb Street

 

Number Street

 

 

 

City State ZIP Code

 

 

 

City State ZIP Code

| Part 10: | Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

ms Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

& No
CI Yes. Fill in the details.

 

 

 

 

 

 

Governmental! unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 11 of 12

Debtor 1 Hamilton Staples Case number (if known) 9:20-bk-08465-FMD CHAPTER 11 - Sub V

First Name Middle Name Last Name

 

25.Have you notified any governmental unit of any release of hazardous material?

Gi No
Cl Yes. Fill in the details.

 

 

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

 

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No
Cl Yes. Fill in the details.

 

 

 

 

 

 

Court or agency Nature of the case Status of the
. case
Case title Q
Court Name Pending
Q On appeal
Number Street QO Concluded
Case number City State ZIP Code

 

 

 

Em Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
@ Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
OC) Amember of a limited liability company (LLC) or limited liability partnership (LLP)
C) A partner in a partnership
& An officer, director, or managing executive of a corporation

CI An owner of at least 5% of the voting or equity securities of a corporation

CL] No. None of the above applies. Go to Part 12.
Q4 Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

; , Describe the nature of the business Employer Identification number .
Hamilton Staples d/b/a Hamilton Staples Contracting Do not include Social Security number or ITIN.
Business Name
25 Medalist Way Residential Contracting / Auto Repairs / Mechanical EIN;
Number Street
Name of accountant or bookkeeper Dates business.existed

 

 

From 1/2000 To Current

 

 

Rotonda West. Florida 33947 Self
City State ZIP Code
Describe the nature of the business Employer Identification number
SBS CONTRACTING OF FLORIDA INC. Do not include Social Security number or ITIN.

 

 

Business Name
Replacement Window Contractor

25 Medalist Way EIN;
Number Street

 

 

Name of accountant or bookkeeper Dates business existed

 

 

Rotonda West Florida. 33947 From _6/18 To _9/19

City State ZIP Code Self

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 2:20-bk-08465-FMD Doc 21 Filed 11/29/20 Page 12 of 12

Debtor 1 Hamilton Staples Case number (if known) 9:20-bk-08465-FMD. CHAPTER 11 - Sub V
First Name Middie Name Last Name

 

 

 

Employer Identification number

Describe the nature of the business
Do not include Social Security number or ITIN.

 

 

 

 

 

 

 

Business Name
FIN;
St ‘
Number Street Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Signature of Debtor 1 Signature of Debtor 2

Date 11/27/2020 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
UL) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

KI No

LJ Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
